Citation Nr: 1415974	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by vertigo, to include as a residual of a head injury.

2.  Entitlement to service connection for a disorder manifested by sleep loss, to include as a residual of a head injury.

3.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a head injury.  

4.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for headaches, to include as a residual of a head injury.

5.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for a disorder manifested by memory loss, to include as a residual of a head injury. 

6.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for dementia, to include as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to November 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Hartford, Connecticut.  

The issues of entitlement to service connection for a disorder manifested by vertigo, for a disorder manifested by sleep loss, for headaches, for a disorder manifested by memory loss and for dementia are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a July 1989 decision, the RO initially considered and denied the Veteran's claim for service connection for residuals of a head injury.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  Since that July 1989 decision, additional pertinent service treatment records were received by the RO.  These records existed at the time of the RO's July 1989 denial of the Veteran's claim for service connection for residuals of a head injury, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim for entitlement to service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
The Veteran claims that he currently experiences residuals of a head injury, which was caused by a motor vehicle accident which occurred during active duty.  A rating decision in July 1989 denied the Veteran's claim for entitlement to service connection for a head injury.  The RO notified the Veteran of the July 1989 rating decision the same month, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  Accordingly, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The claim was subsequently denied by final RO decisions in September 1999, March 2005, October 2007 and July 2008.  It was denied each time based on a finding that new and material evidence had not been received.  In June 2010, the Veteran submitted another claim of entitlement to service connection for residuals of a head injury, claimed as a traumatic brain injury.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to new and material evidence, revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The evidence of record demonstrates that pertinent service treatment records were associated with the claims file, apparently in February 2005.  These medical records document that the Veteran was involved in a motor vehicle accident in May 1987 which resulted in his being in a comatose state for a period of time.  A severe closed head injury was diagnosed.  Since the earlier decisions did not consider these service department records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c) , rather, it automatically has to be reconsidered on its underlying merits in light of these service department medical records.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The Board finds that the newly submitted service treatment records are pertinent to the issue on appeal.  Moreover, these records existed at the time of the July 1989 rating decision that denied the Veteran's original claim seeking service connection for a head injury, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim for service consideration for a head injury is warranted. 38 C.F.R. § 3.156(c).


ORDER

Reconsideration of the claim of entitlement to service connection for residuals of a head injury is granted, and the appeal is granted to that extent only. 


REMAND

The RO must readjudicate the claim for service connection for residuals of a head injury on its underlying merits.  In addition, the Board finds that the issues of entitlement to service connection for a disorder manifested by vertigo, for a disorder manifested by sleep loss, for headaches, for a disorder manifested by memory loss and for dementia are inextricably intertwined with the Veteran's claim of entitlement to service connection for residuals of a head injury.  These claims must also be remanded.  

Accordingly, this claim is remanded for the following additional development and consideration:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above action have been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the RO must re-adjudicate the Veteran's claims on appeal on a de novo basis.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


